Citation Nr: 9903657	
Decision Date: 02/09/99    Archive Date: 02/17/99

DOCKET NO.  95-24 769	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to an increased evaluation for a bilateral 
ankle disability, currently evaluated as 10 percent 
disabling, to include entitlement to separate compensable 
evaluations.  

2.  Entitlement to an increased evaluation for a back 
disability, currently evaluated as 40 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The veteran served on active duty from November 1975 to 
October 1994.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from rating decisions by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.  

In April 1997, the Board remanded this claim to the RO for 
additional development.  While the case was in remand status, 
the RO increased the veteran's evaluation for his service-
connected back disability from 20 to 40 percent disabling.  
The case has been returned to the Board and is ready for 
further review.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
resolution of the veteran's appeal has been obtained by the 
RO.  

2. The veteran's service-connected post-operative residuals 
of a herniated nucleus pulposus, with osteoarthritis and 
numbness of the left lower extremity, is characterized by 
persistent symptoms compatible with sciatic neuropathy and 
absent ankle reflexes, with little intermittent relief.  

3.  The veteran's bilateral ankle disability is manifested by 
minimal complaints.  Range of motion is full for both ankles 
and there is no deformity, swelling or tenderness.  There is 
no showing of incapacitating exacerbations.  



CONCLUSIONS OF LAW

1.  The criteria for an increased rating for the veteran's 
back disability have been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 4.3, 4.7, 4.14, 4.20, 4.40, 4.45, 
4.71a, Diagnostic Codes 5285, 5286, 5293 (1998). 

2.  The criteria for an increased evaluation for a bilateral 
ankle disability have not been met.  38 U.S.C.A.  §§ 1155, 
5107 (West 1991); 38 C.F.R. § Part 4, §§ 4.1, 4.2, 4.3, 4.7, 
4.10, 4.40, 4.45, 4.55, 4.59, 4.71, 4.71a, Diagnostic Codes 
5003, 5010, 5270, 5271, 5272, 5273, 5274 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board finds that the veteran's 
claims are well grounded within the meaning of 38 U.S.C.A. 
§ 5107 (West 1991).  That is, the Board finds that he has 
presented claims that are plausible and capable of 
substantiation.  The Board is also satisfied that all 
relevant evidence regarding the claims has been obtained, and 
that no further assistance to the veteran is required to 
comply with 38 U.S.C.A. § 5107(a) since all relevant 
development has been conducted.  

In accordance with 38 C.F.R. § § 4.1, 4.2 (1998) and 
Schafrath v. Derwinski, 1 Vet.App. 589 (1991), the Board has 
reviewed the veteran's service medical records and all other 
evidence of record pertaining to the history of the service-
connected disabilities at issue here.  Disability ratings are 
determined by applying the criteria set forth in the VA 
Schedule for Rating Disabilities (Rating Schedule), found in 
38 C.F.R. Part 4 (1998).  The Board attempts to determine the 
extent to which the veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, and the assigned rating is based, 
as far as practicable, upon the average impairment of earning 
capacity in civil occupations.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. § § 4.1, 4.10 (1998).   Separate diagnostic 
codes identify the various disabilities.  If there is a 
question as to which of two evaluations should be applied, 
the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria for that 
rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (1998).

The Board has reviewed the entire record, and has found 
nothing in the historical record which would lead it to 
conclude that the current evidence of record is not adequate 
for rating purposes.  Moreover, the Board is of the opinion 
that this case presents no evidentiary considerations which 
would warrant an exposition of the remote clinical histories 
and findings pertaining to the disability for which 
entitlement to an increased evaluation is currently 
considered on appeal.  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2 (1998), the 
regulations do not give past medical reports precedence over 
current findings. Francisco v. Brown, 7 Vet. App. 55 (1994).

Service connection is currently in effect for a low back 
disability rated as 40 percent disabling and for a bilateral 
ankle disability rated as 10 percent disabling.  

I.  A Low Back Disability

In March 1995, the RO granted service connection for a low 
back disability and a 10 percent evaluation was assigned 
based on a VA examination report which showed forward flexion 
to 95 degrees; backward extension to 25 degrees.  Pain on 
motion was demonstrated, and radiation into the legs was 
shown.  The diagnosis was, degenerative disease of the spine.  

Private medical records show that the veteran was treated in 
May 1995 after re-injuring his back while lifting a lawn 
mower.  It was noted that he had back pains down both legs, 
and spasms.  It was reported that he had a short-stepped gait 
and poor heel walking, bilaterally.  Flexion was to 20 
degrees and extension to 30 degrees.  Straight leg raising 
was positive at 60 degrees, bilaterally, and deep tendon 
responses were 1+ and the knees and ankles.  X-rays showed 
normal lordosis, no fracture or dislocation and no 
degenerative joint disease.  The diagnosis was, rule out HNP.  
An MRI was recommended, and Medrol and Percocet were 
prescribed.  An MRI was performed that same month and diffuse 
degenerative changes of the lumbar spine, most prominent at 
L5/S1. On private treatment in June 1995, straight leg 
raising was negative and deep tendon responses were 1+ in the 
right ankle and absent in the left ankle.  In a June 1995 
letter, a physical therapist reported that the veteran 
reported wearing a supportive brace and has undergone 
physical therapy.  

The veteran appeared at a personal hearing at the RO in 
September 1995, and he stated that he had pain bending, 
stooping and climbing.  He stated that he could not sit, 
stand, or walk for any length of time.  A complete transcript 
is of record.  

Letters from Andrew F. Walker. M. D. to other physicians 
written in July 1997 show that the veteran was receiving 
epidural shots for pain which gave some initial relief.  It 
was noted that the pain returned rapidly.  It was stated that 
the veteran was taking the maximum dosage of Percocet, and 
Elavil for sleep.  Treatment continued in August 1997.  On 
three occasions in June 1997 and again in November 1997, the 
veteran was treated at Blue Ridge Family Physicians, and the 
veteran complained of severe back pain.  Decreased range of 
motion was noted and the examinations were positive for 
muscle spasms.  

On orthopedic examination by VA in March 1998, the veteran 
reported that he was taking approximately six pain pills a 
day for his back condition.  He complained of intermittent 
back pain that was aggravated by prolonged sitting and 
walking.  He reported that the pain was accompanied by 
numbness and tingling in both legs as well as weakness.  He 
reported some weakness in his legs and one or two episodes of 
near incontinence or bladder control.  The examiner noted 
that the veteran was able to move about the examining room 
without demonstrable difficulty and climb on and off the 
examining table without pain.  Examination showed no spasm or 
tenderness.  Flexion was to 75 degrees without demonstrable 
pain; extension was to 30 degrees; and laterally bending was 
to 15 degrees, left and right.  The diagnosis was, spinal 
stenosis, service connected.  

The veteran underwent a VA neurological examination in April 
1998.  He reported that when the pain was particularly severe 
he took medication; that when the pain was moderate he sought 
bed rest; and when it was nagging, he took nothing at all.  
He stated that epidural blocks now had no effect.  He stated 
that he had had no serious flare-ups since January 1998.  He 
also complained of numbness with radiation into the buttocks 
and into the legs.  The veteran reported that he had lost 
approximately three weeks of work over the past year due to 
his back.  On examination, it was noted that the veteran 
walked relatively slowly.  He could heel and toe walk 
satisfactorily and tandem gait was satisfactory.  It was 
reported that there was no paravertebral muscle spasm.   
Flexion was to 90 degrees, and lateral flexion was to 20 
degrees.  Ankle jerks were 0/0 and knee jerks were 0/0; with 
reinforcement, knee jerks were 1/1 and ankle jerks were 1/0.  
Decreased sensation to pinprick was noted from the toe to the 
level of the midfoot and over the lateral aspects of the 
feet.  Vibratory sensation was described as markedly 
diminished at the toes as well as at the medial malleoli.  
The diagnosis was, congenital spinal stenosis with 
radiculopathy in the lumbar region estimated to be primarily 
at the S1 levels bilaterally and more severe on the left than 
on the right, and peripheral neuropathy of undetermined 
cause.  

Regarding increased-rating claims for musculoskeletal 
disabilities, the Court of Veterans Appeals (the Court) has 
expounded on the necessary evidence required for a full 
evaluation of orthopedic disabilities. In DeLuca v. Brown, 8 
Vet. App. 202 (1995), the Court held that ratings based on 
limitation of motion do not subsume 38 C.F.R. § 4.40 or 38 
C.F.R. § 4.45. It was also held that the provisions of 38 
C.F.R. § 4.14 (avoidance of pyramiding) do not forbid 
consideration of a higher rating based on greater limitation 
of motion due to pain on use.

Currently, the veteran has been granted a 40 percent 
disability rating under Diagnostic Code 5293, for 
intervertebral disc syndrome.  Under the provisions of DC 
5293 a 60 percent evaluation is warranted where the disorder 
is pronounced with little intermittent relief, there is 
sciatic neuropathy with characteristic pain and demonstrable 
muscle spasm, and there are neurologic findings, such as 
absent ankle jerk, appropriate to the site of the diseased 
disc; a 40 percent evaluation is warranted where the disorder 
is severe with intermittent relief from recurring attacks.  
38 C.F.R. § 4.71a, Diagnostic Code 5293.

The Board finds that after a review of the record, the 
manifestations of the veteran's back disability more closely 
approximate the criteria for an increased rating, to 60 
percent.  The Board notes that the veteran has complaints of 
numbness and tingling in the lower extremities.  In addition, 
while on recent VA examination no muscle spasms were noted, 
private medical records show muscle spasms in the veteran's 
back on several occasions in 1997.  On recent VA neurological 
examination, while knee jerks and ankle jerks were 1/1 and 
1/0 respectively with reinforcement, ankle jerks and knee 
jerks were also found to be absent without reinforcement.  
The examiner has also noted decreased sensation to pinprick 
in the lower extremities and markedly diminished vibratory 
sensation in the toes.  Thus, the medical reports when 
considered in their entirety reasonably establish symptoms 
consistent with sciatic neuropathy and neurological findings 
appropriate to the site of the veteran's diseased disc.  The 
criteria for a 60 percent rating also call for persistent 
symptoms with little intermittent relief.  Therefore, the 
medical evidence must be assessed to determine the degree of 
relief the veteran has from his symptoms.

The record shows continuing complaints of pain and discomfort 
from the veteran as well as documented limitation of motion.  
The pain was described as constant with various types of 
treatment depending on the severity.  The veteran has 
reported increasing symptoms and it is noted that 
prescription medication, oral and injected, did not 
completely relieve his symptoms.  In addition, a VA examiner 
has stated in a March 1998 VA examination report that a 
decompressive laminectomy to be done in the near future was 
quite necessary.  This is evidence of little intermittent 
relief from these symptoms, a showing required for a 60 
percent rating. 

A 60 percent rating represents the maximum possible rating 
under Diagnostic Code 5293.  However, other schedular codes 
are applicable to the spine, and the veteran's service-
connected disability must be considered in light of these 
codes to determine if his symptomatology is analogous.  See 
38 C.F.R. § 4.20.  Only Diagnostic Codes 5285 and 5286 
provide for a rating in excess of 60 percent for disabilities 
of the spine.  A 100 percent rating is warranted for 
residuals of a fractured vertebra of the spine, with cord 
involvement, bedridden, or requiring long leg braces. 38 
C.F.R. § 4.71a, Diagnostic Code 5285.  A 100 percent rating 
is also warranted for ankylosis of the spine at an 
unfavorable angle, with marked deformity and involvement of 
major joints (Marie-Strumpell type) or without other joint 
involvement (Bechterew type). 38 C.F.R. § 4.71a, Diagnostic 
Code 5286.  However, neither of these codes is appropriate in 
the veteran's case.  The medical evidence has demonstrated 
that the veteran is not bed-ridden or requiring long leg 
braces.  He is able to walk, albeit somewhat slowly.  Also, 
ankylosis of the spine has not been demonstrated.  He does 
have motion of the lower back, with limitations.  It has not 
been shown that his limited range of motion of the lower back 
is so severe as to be the equivalent of unfavorable 
ankylosis.  

DeLuca v. Brown, 8 Vet.App. 202 (1995). provides for an 
increased rating in such cases where pain on motion further 
limits range of motion, or functional loss occurs due to pain 
or any weakened movement, excess fatigability, 
incoordination, or pain on movement of the affected joint.  
However, such has not been demonstrated here.  The Board 
notes that on recent examination, it was observed that the 
veteran was able to move about the examining room without 
demonstrable difficulty and to climb on and off the examining 
table without pain.  With a rating of 60 percent disability, 
the veteran's rating already exceeds the maximum provided by 
the rating schedule for the most severe limitation of motion 
of any part of the back.  Nor is the veteran reduced to bed-
ridden status by his pain on motion or with extended use.  
Because no additional functional loss due to pain, weakened 
movement, etc., has been shown by the medical evidence of 
record, beyond that contemplated by the 60 percent evaluation 
to be assigned, an increased rating on this basis is not 
warranted.

Finally, consideration has also been given to the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4 whether or not they were raised by the veteran, as 
required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
The evidence of record does not show that the veteran's 
service-connected disability presents such an exceptional or 
unusual disability picture as to render impractical the 
application of the regular schedular standards so as to 
warrant the assignment of an extraschedular rating under 38 
C.F.R. § 3.321. 

Thus, in conclusion, the Board finds that the evidence of 
record is at least in equipoise on this issue, and that with 
the resolution of reasonable doubt in the favor of the 
veteran, the evidence shows that the veteran's disability 
more nearly approximates the criteria for an increased rating 
to 60 percent, under Diagnostic Code 5293, for his post-
operative residuals of a herniated nucleus pulposus is 
warranted.  A higher rating is not warranted.


II.  A Bilateral Ankle Disability 

Diagnostic Code 5010 provides that arthritis due to trauma, 
substantiated by x-ray findings, is rated as degenerative 
arthritis.  Degenerative arthritis established by X-ray 
findings will be rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific joint 
or joints involved (Diagnostic Code 5200, etc.). When 
however, the limitation of motion of the specific joint or 
joints involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application 
for each such major joint or group of minor joints affected 
by limitation of motion, to be combined, not added under 
Diagnostic Code 5003. Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, a 10 percent rating is 
assigned for X-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joint groups.  A 20 percent rating 
is assigned for X-ray evidence of involvement of 2 or more 
major joints or 2 or more minor joint groups, with occasional 
incapacitating exacerbations. The 20 percent and 10 percent 
ratings based on X-ray findings, will not be combined with 
ratings based on limitation of motion, nor will they be 
utilized in rating conditions listed under Diagnostic Codes 
5013 to 5024, inclusive.

Service connection was granted for a left ankle disability in 
March 1995, and a noncompensable evaluation was assigned.  
This was based on service medical records which showed an 
injury to the left ankle in service, and a VA examination in 
December 1994, which showed function to be normal.  The 
diagnosis was, post traumatic arthritis of bilateral ankles 
by X-ray.  VA outpatient treatment records show that the 
veteran was seen in April and May 1995 for ankle complaints.  
Degenerative joint disease of the ankles was found.  

In May 1995, the veteran was examined by VA, and he reported 
that his right ankle locked occasionally.  The examiner 
reported that flexion, extension and medial rotation of the 
right ankle were normal.  It was stated that rotation was 
slightly limited to lateral rotation.  All other movements of 
the right ankle were reported to be normal.  X-rays were 
reported to show degenerative joint disease with loose body 
anteriorly on the right and spurs anteriorly on the left.  
The diagnosis was, right ankle pain.  

In July 1995, service connection was granted for a right 
ankle disability, and the RO recharacterized the veteran's 
disability as a bilateral ankle disability.  A 10 percent 
rating was assigned.  

In July 1995, the veteran appeared at a personal hearing and 
gave testimony in support of his claim.  He stated that he 
had pain and stiffness in his ankles, as well as clicking.  
He reported having weakness in his ankles, and that he wore 
high top shoes for support.  A complete transcript is of 
record.  

Private medical records show that in July 1996, the veteran 
was treated for a left ankle injury, and left ankle pain with 
a history of diffuse joint pain was found.  

On VA examination in March 1998, the veteran reported that 
his ankle problems had been somewhat minimal over the past 
few years.  He reported having some intermittent pain which 
was precipitated by cold weather.  He stated that his ankles 
swelled and clicked when he walked.  Examination of the 
ankles showed no deformity, swelling or tenderness.  Both 
ankles dorsiflexed to 20 degrees and plantar flexed to 45 
degrees.  Subtalar motion was within normal limits.  It was 
noted that X-rays taken in December 1995 showed bilateral 
evidence of trauma to the ankle joints.  The diagnosis was, 
early traumatic arthritis of both ankles, service connected.  

The Court held in Hicks v. Brown, that once degenerative 
arthritis is established by X-ray evidence, there are three 
circumstances under which compensation may be available for 
service-connected degenerative changes: (1) where limitation 
of motion of a joint or joints is objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion, and that limitation of motion 
meets the criteria in the diagnostic code or codes applicable 
to the joint or joints involved, the corresponding rating 
under the code or codes will be assigned; (2) where the 
objectively confirmed limitation of motion is not of a 
sufficient degree to warrant a compensable rating under the 
code or codes applicable to the joint or joints involved, a 
rating of 10 percent will be assigned for each major joint or 
group of minor joints affected, "to be combined, not 
added"; and (3) where there is no limitation of motion, a 
rating of 10 percent or 20 percent, depending upon the degree 
of incapacity, may still be assigned if there is X-ray 
evidence of the involvement of 2 or more major joints or 2 or 
more minor joint groups.  In addition, Diagnostic Code 5003 
is to be read in conjunction with 38 C.F.R. § 4.59, and it is 
contemplated by a separate regulation, 38 C.F.R. § 4.40, 
which relates to pain in the musculoskeletal system.  
Finally, the Court noted that "Diagnostic Code 5003 and 38 
C.F.R. § 4.59 deem painful motion of a major joint or groups 
caused by degenerative arthritis that is established by X-ray 
evidence to be limited motion even though a range of motion 
may be possible beyond the point when pain sets in." Hicks 
v. Brown, 8 Vet. App. 417 (1995).

In this instance, the Board notes that on examination of the 
veteran's ankles, there was no deformity, no swelling and no 
tenderness.  Motion of both ankles was full.  See 38 
C.F.R.§ 4.71a Plate II (1998).  The veteran reported having 
minimal problems with his ankles over the past few years, 
other than pain during cold weather, swelling and clicking.  
There being no limitation of motion shown, and no showing of 
incapacity due to the ankle disability, a rating beyond 10 
percent is not indicated.  In the absence of a clear showing 
of limitation of motion or incapacitation beyond that 
indicated in the record, an increased rating is not 
warranted.  

The Board has also considered any functional impairment 
attributable to the veteran's bilateral ankle disability per 
DeLuca v. Brown, 8 Vet.App. 202 (1995).  However, the record 
does not show that the veteran is functionally impaired by 
this disability beyond that contemplated by the 10 percent 
rating currently in effect.  He reported having minimal 
impairment and that he was currently not receiving any 
treatment for the ankles.  The Board thus finds that an 
increased rating for a bilateral ankle disability is not 
warranted.  

In addition, separate ratings for the veteran's ankle 
disability would also not be warranted.  The Board notes that 
the applicable regulations contain a number of provisions 
relating to the ankle joint.  The veteran's ankle 
disabilities could be evaluated under the criteria for 
ankylosis or limitation of motion of the ankle or for 
malunion or an astragalectomy as specified in Diagnostic 
Codes 5270, 5271, 5272, 5273 and 5274.

Under Diagnostic Code 5270, a 20 percent evaluation is 
warranted for ankylosis of the ankle in plantar flexion less 
than 30 degrees; ankylosis in plantar flexion between 30 and 
40 degrees, or in dorsiflexion between 0 and 10 degrees 
warrants a 30 percent evaluation.  Ankylosis of the ankle in 
plantar flexion at more than 40 degrees, or in dorsiflexion 
at more than 10 degrees, or with abduction, adduction, 
inversion or eversion deformity warrants a 40 percent 
evaluation. 38 C.F.R. § 4.71a, DC 5270 (1998).  When there is 
marked limitation of motion of the ankle, a 20 percent 
evaluation may be assigned under Diagnostic Code 5271. When 
there is moderate limitation of motion of the ankle, a 10 
percent evaluation may be assigned. 38 C.F.R. § 4.71a, DC 
5271 (1998).

Ankylosis of the subastragalar or tarsal joint in a poor 
weight-bearing position warrants a 20 percent evaluation 
under Diagnostic Code 5272 which also assigns a 10 percent 
evaluation for ankylosis of the subastragalar or tarsal joint 
in a good weight-bearing position.  Malunion of os calcis or 
astragalus with marked deformity warrants a 20 percent 
evaluation under Diagnostic Code 5273, which also assigns a 
10 percent evaluation for such deformity of moderate 
severity. An astragalectomy would result in a 20 percent 
evaluation under Diagnostic Code 5274.  

The Board notes that the recent clinical findings do not 
disclose that the veteran has ankylosis of either ankle.  As 
such, Diagnostic Codes 5270 and 5272 are not for application.  
The veteran has also not undergone an astragalectomy and he 
does not have malunion of either os calcis or astragalus; 
therefore, Diagnostic Codes 5274 and 5273 are also not for 
application.  Further, the veteran has no limitation of 
motion of either ankle and therefore an increase in 
evaluation of his disabilities would not be warranted under 
Diagnostic Code 5271.  

Accordingly, the rating schedule does not provide a basis for 
separate compensable evaluations for the veteran's bilateral 
ankle disability given the physical findings in this case. 38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4 (1998).


ORDER

An increased evaluation for a back disability to 60 percent 
is granted, subject to the laws and regulations governing the 
payment of monetary awards.  

An increased evaluation for a bilateral ankle disability, 
currently evaluated as 10 percent disabling, to include 
entitlement to separate compensable evaluations is denied.  



		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals



- 9 -


